Citation Nr: 0532728	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a broken back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's complaints of back discomfort are neither 
the result of an in-service injury nor medically linked to 
the veteran's period of service.  

3.  The veteran was not diagnosed as having degenerative 
joint disease within one year of his discharge from active 
service.


CONCLUSION OF LAW

The veteran's current back disorder was not incurred in or 
aggravated by active service, nor is the disorder presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in June 2001 and April 2003, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
June 2001, prior to the July 2002 AOJ decision here on 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board finds that VA complied with the VCAA's duty to 
assist by affording the veteran the opportunity to give 
testimony before a RO hearing officer and/or the Board.  The 
veteran requested a hearing in his January 2003 VA-9 request 
for appeal, and the RO provided him information about 
scheduling hearings.  In February 2003, the veteran indicated 
that he could not travel because he was incarcerated, and the 
veteran requested a hearing by phone or in the prison 
facility.  In May 2003, the RO indicated that, because VA 
hearings can only be held at VA facilities, the RO would 
remove the veteran's request from the travel board docket.  
See 38 C.F.R. § 20.705.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
In July 2002, the RO acquired the veteran's service medical 
records from his training base for the period between 
November 1954 and December 1955.  Those records do not 
contain any documentation of a back injury; the only 
indications of treatment at that facility relate to 
cellulitis.  The RO made several unsuccessful attempts to 
recover the veteran's hospital records from the facility that 
allegedly treated him for a back injury from January to March 
1955.  In July 2002, the National Personnel Records Center 
indicated that the veteran's service medical records for the 
applicable period were destroyed in a 1973 fire at a 
government storage facility.  In July 2004, the Center stated 
that there were no active duty inpatient clinical records for 
the veteran in the hospital records prior to 1960.  In 
January 2004, the hospital's Medical Record Administration 
Branch indicated that there was no record for the veteran in 
the hospital records.  The RO acquired the veteran's 
sick/morning reports in July 2002 as alternate evidence of 
the veteran's alleged back injury in November.  Those 
reports-containing records of absences from November to 
December 1954-reflect that the veteran's only identifiable 
period of absence occurred when he was hospitalized for 
treatment of cellulitis from November 1 to November 5.  

In May 2002, the RO made a formal finding of the 
unavailability of the federal records after determining that 
it had made all reasonable efforts to acquire them.  In 
letters sent prior to that decision, the RO notified the 
veteran that it had not obtained his hospital medical 
records, identified the efforts it had made to recover them, 
and recommended that the veteran consider alternative methods 
to acquire the records.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263-64 (1992) (stating that, if VA is unable to produce 
records that were once in government custody, it has a 
particular duty to justify its rating decision, describe what 
efforts were made to recover the records, and explain why 
further efforts are not justified).  In August 2004, the 
veteran indicated that he did not have additional records to 
submit in support of his claim.  Therefore, all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

In August 2000, the veteran claimed service connection for a 
back injury that he sustained in November 1954 when he fell 
at a U.S. Air Force training base.  The veteran asserts that 
he immediately sought treatment at the base, but the medical 
staff advised him that, because the injury was not serious, 
he should defer treatment until he arrived at his first duty 
station.  The veteran states that he requested further 
treatment at his duty station in December 1954, and the 
medical staff indicated that he had broken his back.  They 
allegedly moved the veteran to a hospital in El Paso, Texas 
in January 1955, where he remained until March 1955.  In 
1980, the veteran states that he began experiencing 
progressive and debilitating back pain.  The veteran's 
medical records reflect treatment for back pain from 1992 to 
2001, related to a compression fracture of the vertebrae, 
arthritis, and other back injuries.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).

The veteran seeks service connection for arthritis, which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a).  
Service connection may be granted for the chronic conditions 
listed in that regulation if they are manifest to a degree of 
ten percent or more within one year of discharge from active 
service, even if there is not otherwise evidence that the 
disease was incurred in or aggravated by service.  38 C.F.R. 
§ 3.307(a)(2), (3), 3.309(a).  That presumption will not 
apply in this case because there is no medical evidence that 
the veteran experienced or was treated for manifestations of 
arthritis within one year of his discharge in 1958; the 
veteran was first treated for arthritis in 1992.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.


When a statutory presumption does not apply, direct service 
connection is established by showing that the veteran 
sustained a service injury or disease, that the veteran has a 
chronic disability, and that the service injury or disease 
proximately resulted in the current disability.  See, e.g., 
Hickson v. West, 12 Vet. App. 247, 252 (1992).  Because these 
elements frequently involve medical determinations outside 
the range of common experience or common knowledge, medical 
evidence is generally required to support veterans' claims.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Lay 
testimony may substantiate a claim if that testimony relates 
to matters observed by the speaker, but lay witnesses cannot 
establish medical causation or provide medical diagnoses.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (stating 
that lay testimony should be confined to an observation of 
symptoms).  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuing symptomatology after service is 
required to support the claim.  See C.F.R. § 3.303(b).  
Medical evidence must verify that the symptomatology relates 
to a current condition.  See Savage, 10 Vet. App. at 497.

The record does not contain sufficient evidence to 
demonstrate that the veteran sustained a back injury during 
service.  Although the RO was unable to acquire the veteran's 
complete service medical records for the applicable period, 
the veteran's sick/morning reports and medical records from 
the training base do not contain either an absence or a 
medical examination that correspond with his alleged November 
injury.  The veteran remained in service until 1958, but his 
service records do not contain any indication that the 
alleged injury limited the veteran's service, that the 
veteran was treated for a chronic back condition, or that the 
veteran complained of ongoing back pain.  Furthermore, the 
medical evidence does not demonstrate that the veteran 
experienced any ongoing symptomatology of chronic back pain 
after his discharge from service; the veteran's earliest 
reported treatment for back pain occurred in 1992.  The 
veteran did submit a November 2000 statement from his 
brother, who asserts that the veteran broke his back while in 
the Air Force.  Although this statement may support the 
veteran's assertion that he sustained an in-service injury, 
the absence of any medical confirmation of the specific 
injury (fractured vertebrae) outweighs the evidentiary impact 
of the lay statement.

Even if the evidence-including the evidence destroyed by 
fire-demonstrated that the veteran was injured during 
service, there is no evidence of a nexus between the 
veteran's injury and his current disability.  The veteran's 
medical reports do not contain any positive indication that 
the veteran's current disability is related to an injury 
sustained in 1954.  Because there is no evidence suggesting 
that the veteran has medical training, the Board finds that 
his statements, standing on their own, are not sufficient to 
establish that the veteran's current disability was caused by 
an in-service injury because that assessment requires 
specialized knowledge or expertise.  See Espiritu, 2 Vet. 
App. at 495 (stating that laypersons are not competent to 
offer medical opinions).  Consequently, there is no evidence 
of either an in-service injury or a nexus between the 
veteran's current disability and his active service, and his 
claim for service connection for a broken back must be 
denied.  


ORDER

Service connection for a broken back is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


